01/27/2021



                                                                          FILED  Case Number: DA 20-0586

                                No. DA 20-0586
                                                                        JAN 2 7 2021
                                                                    Bowen
                In the Supreme Court of the State of Montana                Greenwood
                                                                  Clerk of Suprern
                                                                                   e Couri.
                                                                     State of
                                                                              Montana



   DUAL TRUCKING OF MONTANA,LLC,

                                                          Plaintiff-Appellant,
                                         v.

   GARTH AND WAGNER HARMON,

                                                      Defendants-Appellees.


             On Appeal from the Montana Fifteenth Judicial District
                              Roosevelt County

                   The Honorable David Cybulski, Presiding


         Order Granting Unopposed Motion for Extension of Time


      Pursuant to Mont. R. App. P. 26(1), Appellant is granted a 30-day

extension of time up to and including March 8, 2021, to file its Opening Brief

on Appeal.